EXHIBIT 10.4

ENTRUST, INC.

AMENDMENT TO SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This amendment (the “Amendment”) is made by and between F. William Conner (the
“Executive”) and Entrust, Inc., a Maryland corporation (the “Company” and
together with the Executive hereinafter collectively referred to as the
“Parties”) on December 31, 2008.

W I T N E S S E T H:

WHEREAS, the Parties previously entered into a severance and change in control
agreement, dated February 2, 2004 (the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement, and bring certain terms into
documentary compliance with Section 409A of the Internal Revenue Code and the
final regulations and other official guidance thereunder (“Section 409A”) so as
to avoid the imposition of any additional tax under Section 409A, as set forth
below.

NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Agreement is hereby amended as follows:

1. Change in Control. Section 1(d) is hereby amended in its entirety to read as
follows:

d. “Change in Control” shall mean the occurrence of any of the following events:

(i) Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that for purposes of this
subsection (d), the acquisition of additional securities by any one Person, who
is considered to own more than 30% of the total voting power of the securities
of the Company will not be considered a Change in Control;

(ii) Change in Effective Control of the Company. A change in effective control
occurs either (1) on the date on the date that any Person acquires ownership of
the stock of the Company that, together with the stock acquired by such Person
during the preceding 12 months, constitutes 30% or more of the total voting
power of the stock of the Company, except that for purposes of this subsection
(a), the acquisition of additional securities by any one Person, who is
considered to own more than 50% of the total voting power of the securities of
the Company will not be considered a Change in Effective Control, or (2 on the
date that a majority of members of the Board is replaced during any 12 month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (b), if any Person is considered to be in
effective control of the Company, the



--------------------------------------------------------------------------------

acquisition of additional control of the Company by the same Person will not be
considered a Change in Control; or

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For purposes
of this subsection (c), gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of this Section 1(d), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time (“Section 409A”).

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (1) its sole purpose is to change the state of the
Company’s incorporation, or (2) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.”

2. Benefits Continuation. The first paragraph of Section 4(b)(vii) is hereby
amended and restated as follows:

“(vii) continued participation in all medical, health and life insurance plans
at termination of Executive’s employment, provided, that any payment or
reimbursement to, or on behalf of, Executive shall occur no later than 30 days
following the date any applicable insurance premium payment is due; continued
benefits under this sub-section (vii) will apply until the earlier of:”

3. Code Section 409A. A new Section 23 is hereby inserted into the Agreement to
provide as follows:

“23. Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments (as defined below) shall be payable until Executive has a “separation
from service” within the meaning of Code Section 409A and the final regulations
and official guidance thereunder (“Section 409A”). Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that would otherwise be
exempt from Section 409 pursuant to Treasury Regulation

 

-2-



--------------------------------------------------------------------------------

1.409A-1(b)(9) shall be payable until Executive has a “separation from service”
within the meaning of Section 409A.

(b) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), and the severance payments and benefits payable to Executive, if any,
pursuant to the Agreement, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under
Section 409A (together, the “Deferred Payments”), such Deferred Payments that
are otherwise payable within the first 6 months following Executive’s separation
from service will become payable on the first payroll date that occurs on or
after the date 6 months and 1 day following the date of Executive’s separation
from service. All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
Executive’s separation from service but prior to the 6 month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(c) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Executive and the Company agree to work together in good faith to consider
amendments to the Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.”

4. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

5. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof.

6. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.

7. Governing Law. This Amendment will be governed by the laws of the State of
Texas (with the exception of its conflict of laws provisions).

[signature page to follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

COMPANY     ENTRUST, INC.     By:  

/s/ Jay D. Kendry

    Title:  

VP & CGO

    Date:  

Dec. 31, 2008

EXECUTIVE     By:  

/s/ F. William Conner

    Title:  

President & CEO

    Date:  

Dec. 31, 2008

 

-4-